United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-833
Issued: June 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On or about November 5, 2012 appellant, through her attorney, filed a timely appeal from
the July 23, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied a schedule award. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant’s April 18, 1989 employment injury caused any permanent
impairment to her right lower extremity.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In the prior appeal,2 the Board found that appellant’s case was not in posture for decision
on whether she had more than an eight percent impairment of her right lower extremity causally
related to her April 18, 1989 employment injury. Appellant, a 46-year-old mail handler, injured
her right hip and low back in the performance of duty when she stepped on something, lifted her
foot and fell to the ground. OWCP accepted her claim for a right hip contusion and lumbosacral
strain.
A conflict in medical opinion had arisen on the extent of impairment to appellant’s right
lower extremity. Under 5 U.S.C. § 8123(a), OWCP referred appellant to Dr. E. Michael Okin, a
Board-certified orthopedic surgeon, to resolve the conflict. The Board found, however, that
clarification was warranted. Although OWCP had accepted appellant’s claim for right hip
contusion and lumbosacral strain, Dr. Okin did not examine her right hip or low back. Appellant
had advised him that she was there only for an evaluation of her right knee. The Board carefully
reviewed the record and found no evidence, prior to 1993, that appellant had any medical
condition in her right knee. “This was four years after the incident, and to date, no physician has
explained the lack of bridging evidence or provided a sound medical basis for attributing any
right knee condition to what happened on April 18, 1989.”
The Board instructed OWCP to ask Dr. Okin whether any reliable findings were causally
related to the 1989 right hip contusion or lumbosacral strain, and if so, whether these findings
showed a ratable impairment of the right lower extremity. The facts of this case, as set forth in
the Board’s prior decision, are hereby incorporated by reference.
As Dr. Okin had closed his practice, OWCP referred appellant to Dr. Bong S. Lee, a
Board-certified orthopedic surgeon, to resolve the extent of her permanent impairment. Dr. Lee
related that the history that appellant gave to him. Pointing to her right knee joint area, appellant
complained of swelling and occasion pain in the right lower extremity. Dr. Lee examined her
and found full range of low back motion with no complaints of pain. He also found full range of
hip motion with no complaints of pain and no local tenderness on palpation, including the greater
trochanteric area. Both knees were slightly tender to patellar palpation and mild crepitus could
be heard on compression of the patella against the femoral condyle. Dr. Lee reviewed
appellant’s medical record.
Based on the statement of accepted facts and on his comprehensive orthopedic
examination, Dr. Lee found that appellant had fully recovered from the accepted medical
conditions with no residuals. He found no permanent impairment. Dr. Lee explained that
appellant’s present condition was one of mild degenerative joint disease of the right knee, but
this was not a result of her April 18, 1989 employment injury, as he made clear in a supplemental
report. Rather, he explained, this represented a more recent onset of the normal progression of
aging. Dr. Lee added that these changes were much less than the average of her contemporaries.
OWCP’s medical adviser reviewed Dr. Lee’s evaluation and agreed that appellant had no
impairment of her right lower extremity as a result of her employment injury.
2

Docket No. 10-1417 (issued January 24, 2011).

2

On September 14, 2011 OWCP denied appellant’s claim for a schedule award. On
December 7, 2011, however, OWCP’s hearing representative found that it did not follow the
Board’s instructions to ask the impartial medical specialist whether any reliable findings were
causally related to the 1989 right hip contusion or lumbosacral strain, and if so, whether these
findings showed a ratable impairment of the right lower extremity. The hearing representative
remanded the case for clarification.
Dr. Lee made clear that at the time of his examination appellant had no permanent
impairment as a result of her April 18, 1989 right hip contusion and lumbosacral strain.
On February 9, 2012 OWCP denied a schedule award.3
Dr. David Weiss, an osteopath, updated his evaluation of impairment based on his 2004
findings and knee x-rays taken in 2011. The history he provided was that appellant injured her
right knee when she slipped and fell in 1987. Dr. Weiss found a 1 percent impairment of the
right lower extremity due to right hip trochanteric bursitis and a 16 percent impairment due to
primary knee joint arthritis. He found that appellant reached maximum medical improvement in
2004, when he last examined her.
In a July 23, 2012 decision, OWCP’s hearing representative affirmed the February 9,
2012 decision. The hearing representative found that the weight of the medical evidence rested
with the thorough and well-rationalized opinion of Dr. Lee, the impartial medical specialist. The
hearing representative also found that Dr. Weiss’ report was insufficient to shift the weight of the
evidence.
Appellant’s representative argues that Dr. Lee’s opinion cannot carry the weight of the
medical evidence: he did not have the benefit of the 2011 knee x-rays; he made no reference to
impairment guidelines; and he did not give a knee impairment rating due to the degenerative
condition. Further, he argues that Dr. Lee gave no explanation for his conclusion, and OWCP
did not refer Dr. Lee’s report to OWCP’s medical adviser. The representative notes that
appellant’s right knee condition dates back to 1993, and a diagnostic study in 1997 showed
degenerative changes and a meniscal tear.
LEGAL PRECEDENT
A claimant seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence,4 including that he or she sustained an injury in the performance of duty and that his or
her disability, if any, was causally related to the employment injury.5
3

Although Dr. Lee found no permanent impairment of the right lower extremity causally related to the 1989
employment injury, OWCP did not declare an overpayment for the eight percent impairment rating previously
awarded. This was consistent with its procedures. Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.7.b(4) (January 2010).
4

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

5

Elaine Pendleton, 40 ECAB 1143 (1989); see Daniel R. Hickman, 34 ECAB 1220 (1983).

3

If there is permanent disability involving the loss or loss of use of a scheduled member or
function of the body, the claimant is entitled to a schedule award for permanent impairment.6 It
is thus the claimant’s burden to establish that his or her employment injury caused permanent
impairment to a scheduled member or function.7
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.8 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.9
ANALYSIS
The Board has, on more than one occasion, carefully reviewed appellant’s record and
found no evidence, until 1993, that she had any kind of right knee condition. OWCP accepted
her claim for right hip contusion and lumbosacral strain. Although the record shows that it
would later accept a right knee sprain, there was no suggestion from 1989 to 1993 that appellant
might have injured her right knee. An imaging study in 1993 showed an abnormal signal in the
posterior horn of the lateral and medial meniscus (not extending to the articular surface), most
likely related to degenerative changes. No physician has tried to account for the lack of bridging
evidence, nor has a physician offered a sound medical basis for attributing any right knee
condition to what happened on April 18, 1989.
As appellant’s representative notes, the right knee condition dates back to 1993, but this
does not mean that the abnormal meniscal signals were in any way related to her 1989 fall at
work. The fact that abnormal signals were seen four years later does not raise an inference of
causal relationship10 and the record contains no rationalized medical opinion to establish this
element. Moreover, there is no evidence that appellant had any preexisting impairment of her
right lower extremity.
It should also be noted that OWCP has never expanded appellant’s claim to include any
kind of degenerative condition or primary knee arthritis. Having later accepted a mere sprain of
the right knee, it is appellant’s burden to establish that this sprain or hip contusion or
lumbosacral strain caused permanent physical impairment to her right lower extremity.

6

5 U.S.C. § 8107(a).

7

See Raymond E. Gwynn, 35 ECAB 247 (1983); Philip N.G. Barr, 33 ECAB 948 (1982) (FECA provides that a
schedule award be payable for a permanent impairment resulting from an employment injury).
8

5 U.S.C. § 8123(a).

9

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

10

Thomas D. Petrylak, 39 ECAB 276 (1987).

4

OWCP properly referred appellant to Dr. Lee, a Board-certified orthopedic surgeon and
impartial medical specialist, to resolve the extent of any permanent impairment. It provided
Dr. Lee a statement of accepted facts and appellant’s medical record so he could base his opinion
on a proper factual and medical history.
Consistent with his findings on physical examination, Dr. Lee found that appellant had
fully recovered from her accepted medical conditions with no residuals, and therefore no
permanent impairment. Appellant did exhibit mild degenerative joint disease in the right knee,
which was not an accepted medical condition and which was not, in his opinion, a result of her
April 18, 1989 fall at work. Dr. Lee explained that this was a more recent onset of the normal
progression of aging, and in fact, her degenerative changes were much milder than average for
her age.
The Board finds that Dr. Lee based his opinion on a proper factual and medical
background. The Board further finds that his opinion is sufficiently well rationalized that it must
be accorded special weight in resolving the extent of any permanent impairment. As the weight
of the medical opinion evidence establishes no permanent impairment of the right lower
extremity resulting from the April 18, 1989 fall at work, the Board finds that appellant has not
met her burden to establish that she is entitled to a schedule award. Accordingly, the Board will
affirm OWCP’s July 23, 2012 decision.
Dr. Weiss offered a combined impairment rating of 17 percent based on right hip
trochanteric bursitis and primary knee joint arthritis. However, neither of these were accepted
medical conditions. Further, Dr. Weiss’ findings in 2004 were dated. Dr. Lee examined
appellant seven years later and found full range of hip motion with no complaints of pain and no
local tenderness on palpation, including the greater trochanteric area. As Dr. Weiss did not
establish that she had any impairment causally related to what happened on April 18, 1989, his
opinion on permanent impairment carries no probative weight.
OWCP did not accept appellant’s claim for arthritis, and there is no evidence that
appellant had any preexisting permanent impairment of her right lower extremity. Dr. Lee did
not refer to impairment guidelines because there was no need. The accepted medical conditions
had resolved without residuals. Any current impairment due to knee arthritis alone would not
entitle appellant to a schedule award.
Dr. Lee did support his conclusion with medical rationale. His knowledge of the
mechanism of injury and the accepted medical conditions, together with his findings on physical
examination and his review of the medical record, led him to conclude that the accepted
conditions had resolved without residuals, and that appellant’s current right knee condition was
simply the natural progression of aging, unrelated to what happened in 1989. This opinion
represents the special weight of the medical evidence.
OWCP did refer Dr. Lee’s evaluation to its medical adviser. When it later asked him to
clarify his opinion in light of a corrected date of injury, he did so without altering his opinion in
the least. Accordingly, there was nothing further for the medical adviser to review.

5

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award. Appellant has not met
her burden to establish that her April 18, 1989 employment injury caused any permanent
impairment to her right lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the July 23, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

